         Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 1 of 13



 1   DEBRA J. CARFORA
     JOHN THOMAS H. DO
 2   BRANDON N. ADKINS
 3   U.S. Department of Justice
     Environment & Natural Resources Division
 4   Environmental Defense Section
     P.O. Box 7611
 5   Washington, DC 20044
 6   Tel. (202) 514-2640
     debra.carfora@usdoj.gov
 7   john.do@usdoj.gov
     brandon.adkins@usdoj.gov
 8
 9   Attorneys for Defendants

10
                         IN THE UNITED STATES DISTRICT COURT
11                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION
12
13       ASBESTOS DISEASE AWARENESS                 Case No.: 19-cv-00871-EMC
         ORGANIZATION, et al.,
14
                                                    COURT-ORDERED
15                              Plaintiffs,         SUPPLEMENTAL BRIEFING
                                                    (ECF NO. 40)
16                      v.
17
         U.S. Environmental Protection Agency, et
18       al.,
19                              Defendants.
20
21
22
23
24
25
26
27
28


     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)
          Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 2 of 13



 1                                          INTRODUCTION
 2          Section 21(b)(4), 15 U.S.C. § 2620, of the Toxic Substances Control Act (“TSCA”)
 3   provides Plaintiffs a remedy where EPA has denied their citizens’ petition filed under
 4   section 21(a) to amend, repeal, or issue a rule under section 8, 15 U.S.C. § 2607.
 5   Section 21(b)(4) sets forth separate procedures for judicial review of petition denials, depending
 6   on whether the petition seeks the issuance of a new rule or the amendment or repeal of an
 7   existing rule. Here, it cannot reasonably be disputed that Plaintiffs seek judicial review of EPA’s
 8   denial of their petition to initiate a rulemaking under section 8(a) of TSCA, 15 U.S.C. § 2607(a),
 9   to amend the existing TSCA Chemical Data Reporting (“CDR”) rule, 40 C.F.R. Part 711. The
10   applicable procedures for review of EPA’s denial and the available remedy are provided for in
11   subsection (A). The procedures and remedy available under subsection (A) provide Plaintiffs
12   with an “adequate remedy in a court” that precludes review under the Administrative Procedure
13   Act (“APA”). 5 U.S.C. § 704. In any event, the Court’s finding of jurisdiction under
14   subsection (A), rather than subsection (B), has no significance to EPA’s pending partial motion
15   to dismiss (ECF No. 16).
16                                             ARGUMENT
17   I.     Plaintiffs’ Petition is Governed by Section 21(b)(4)(A) Because it Seeks Amendment
18          to the Existing CDR Rule.

19          As recognized by the Court, ECF No. 40, section 21(b)(4) provides for different judicial
20   review of EPA’s denial of section 21(a) petitions depending on whether the underlying petition
21   seeks to initiate a proceeding for the issuance of a new rule or the amendment of an existing rule.
22   15 U.S.C. §2620(b)(4)(A)-(B).1 In addition to Plaintiffs expressly seeking to “amend” the CDR
23
24   1
            Subsections (A) and (B) are distinct, and “where Congress includes particular language in
25   one section of a statute but omits it in another section of the same Act, it is generally presumed
     that Congress acts intentionally and purposely in the disparate inclusion or exclusion.” Sebelius
26   v. Cloer, 569 U.S. 369, 378 (2013); see Dep’t of Homeland Sec. v. MacLean, 135 S. Ct. 913, 919
     (2015). Subsection (B) provides for a “de novo proceeding” whereby the “the court shall order
27
     the Administrator to initiate the action requested by the petitioner” upon a showing “by
28   preponderance of the evidence” that a chemical “presents an unreasonable risk,” 15 U.S.C. §

     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                      1
          Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 3 of 13



 1   rule in their petition, the requested rulemaking strikes at the direct purpose and substance of the
 2   existing CDR rule. Further, application of the standards available under section 21(b)(4)(B) here
 3   would not serve Congress’ purpose and intent in providing for broader review of petitions
 4   seeking a new rule unrelated to an existing regulation.
 5          A.      The petition seeks an amendment to an existing rule, both on its face and in
 6                  substance.

 7          On September 25, 2018, Plaintiffs submitted a petition expressly seeking initiation of a
 8   rulemaking under section 8(a) of TSCA, 15 U.S.C. § 2607, “to amend the TSCA Chemical Data
 9   Reporting (CDR) rule, 40 C.F.R. Part 711.” Petition 1 (emphasis added).2 On its face, the
10   petition demonstrates that Plaintiffs were seeking an amendment to the CDR rule. Express
11   language referencing the requested amendment appears on pages 2, 10, 11, and 12 of the
12   petition. Indeed, Plaintiffs use the word “amend” at least three times and propose specific
13   rewording of the CDR regulatory text on page 10.
14          Importantly, the petition also seeks an amendment in substance. Promulgated under
15   section 8(a), the CDR rule at 40 C.F.R. Part 711 is the largest TSCA data-collection rule in terms
16   of the number of entities subject to reporting and the list of chemicals covered. The existing
17   CDR rule applies to asbestos and all substances in the TSCA inventory. 40 C.F.R. § 711.5. The
18   CDR rule generally requires domestic manufacturers and importers to report information
19   regarding the production and use of the chemical substances they manufactured or imported
20   above specified thresholds. EPA uses the information collected by the CDR rule to evaluate
21   chemicals under other provisions of TSCA, including section 6 risk evaluations.
22          With the CDR rule, EPA necessarily considered what specific reporting requirements
23   should apply to asbestos and other TSCA inventory chemicals and elected to provide certain
24
25
     2620(b)(4)(B). Subsection (A) tellingly lacks such language and the Court should not infer it.
26   15 U.S.C. § 2620(b)(4)(A).
27   2
             A copy of Plaintiffs’ petition is attached as Exhibit A. The petition is incorporated into
     Plaintiffs’ complaint. The Court may review evidence outside the pleadings when determining
28
     its subject-matter jurisdiction. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).
     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                      2
          Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 4 of 13



 1   exemptions. As applied to asbestos, the CDR rule exempts from the reporting requirement
 2   certain imported raw asbestos as a naturally occurring substance, 40 C.F.R. § 711.6(a)(3), as a
 3   byproduct or impurity, 40 C.F.R. § 711.10(c), and as a chemical substance imported as part of an
 4   article, 40 C.F.R. § 711.8. In seeking to justify the requested rulemaking, both Plaintiffs’
 5   petition and complaint emphasize the purported need to amend the CDR rule to obtain additional
 6   information about “who is importing asbestos and in what quantities, where and how asbestos is
 7   being used in the United States, and who is being exposed and how that exposure is occurring.”
 8   Petition 2; Am. Compl. ¶ 37, ECF No. 5. Plaintiffs contend that EPA lacks reliable data on the
 9   importation of asbestos-containing products, therefore requiring the need for enhanced reporting
10   to conduct an adequate risk evaluation. Petition 2; Am. Compl. ¶¶ 38–40. Thus, the amendment
11   requested in the petition goes to the stated purpose and substance of the CDR rule. Further, the
12   petition requested that EPA expand the CDR reporting requirements as applied to asbestos in a
13   manner that subjects asbestos to additional reporting. Am. Compl. ¶ 36. With the petition
14   expressly and substantively seeking an amendment to the CDR rule, EPA treated the request as
15   such. See, e.g., id. ¶ 43 (“EPA does not believe that the requested amendments would result in
16   the reporting of any information that is not already known to EPA.” (emphasis added)). So too,
17   the Court should treat the petition as seeking an amendment to the CDR rule and, therefore,
18   subject EPA’s denial of the petition to review only under section 21(b)(4)(A).
19          B.      Treating the petition as a request for an amendment is consistent with the
20                  text of TSCA section 21 and congressional intent.

21          In providing for limited review in subsection (A), Congress recognized in the Conference
22   Report that for review of petitions seeking the amendment of an existing rule, “[t]he
23   Administrator already will have addressed the general subject matter in an existing rule or order
24   and the Administrator’s determination will have been subject to section 19 of this Act.”
25   Legislative History of the Toxic Substances Control Act 711 (Comm. Print 1976), Exhibit B
26   [Legislative History]. By contrast, in Food & Water Watch, Inc. v. EPA, 302 F. Supp. 3d 1058
27   (N.D. Cal. 2018), a different TSCA section 21 action, this Court found that TSCA provides a
28   broader scope of review where a petitioner seeks judicial review of EPA’s denial of a petition

     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                      3
          Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 5 of 13



 1   seeking a new rule. In that case, the Court recognized that “[t]he statute does not explicitly
 2   provide for a scope of review.” Id. at 1062. The Court looked to the Senate Report, which states
 3   that for judicial review of petitions seeking the issuance of a new rule under subsection (B),
 4   “there would be no record upon which the review could be based, and therefore a de novo
 5   procedure is essential to provide the opportunity to develop such a record.” Id. at 1067 (quoting
 6   Legislative History 168–69); see also Envtl. Def. Fund v. Reilly, 909 F.2d 1497, 1503 (D.C. Cir.
 7   1990) (explaining why section 21 provides different standards for review of petitions seeking a
 8   new rule). Here, the Agency has already addressed the “general subject matter” of Plaintiffs’
 9   petition, and there is an adequate administrative record available for judicial review.
10   Additionally, de novo review here would amount to contemporaneous risk evaluations that could
11   produce wholly inconsistent determinations and lead to a jurisdictional clash in the United States
12   courts of appeal.
13
                    1.      There is a wealth of relevant materials which EPA has reviewed on this
14                          same general subject matter from which EPA can compile and certify an
                            administrative record for judicial review.
15
16          On December 19, 2016, pursuant to the Frank R. Lautenberg Chemical Safety for the
17   21st Century Act, amending TSCA, EPA identified asbestos as one of the initial ten TSCA
18   chemical substances to undergo risk evaluation under conditions of use identified by the
19   Administrator. 81 Fed. Reg. 91,927. That evaluation is ongoing. Here, EPA compiled material
20   in responding to Plaintiffs’ petition, culminating in its denial of their petition on December 21,
21   2018. See 84 Fed. Reg. 3396–01 (Feb. 12, 2019). Given Plaintiffs’ contention in the petition that
22   EPA lacks reliable data to conduct an adequate risk evaluation, the public docket for Plaintiffs’
23   petition includes references to the asbestos risk evaluation docket—EPA-HQ-OPPT-2016-0736,
24   https://www.regulations.gov/docket?D=EPA-HQ-OPPT-2016-0736; see also 84 Fed. Reg.
25   3396–01, 3403 [Petition Response] (Feb. 12, 2019) (explaining that the public docket for
26   Plaintiffs’ petition includes all of the documents and other information considered by EPA in
27
28

     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                      4
          Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 6 of 13



 1   denying the petition, “including documents that are referenced within the documents that are
 2   included in the docket, even if the referenced document is not physically located in the docket”).3
 3          The risk evaluation docket includes the scope document, which includes the hazards,
 4   exposures, conditions of use, and the potentially exposed or susceptible subpopulations the EPA
 5   expects to consider in its risk evaluation of asbestos conducted pursuant to TSCA
 6   section 6(b)(4). Scope of the Risk Evaluation for Asbestos [Scope Document] 22-25,
 7   https://www.epa.gov/assessing-and-managing-chemicals-under-tsca/asbestos-scope-document-
 8   and-supplemental-files. The Problem Formulation for Asbestos Risk Evaluation under Amended
 9   TSCA, 83 Fed. Reg. 26,998 (June 11, 2018), refines the scope of the asbestos risk evaluation by
10   clarifying the chemical uses that EPA expects to evaluate and describing how EPA expects to
11   conduct the evaluation. Indeed, the Complaint asserts that the problem formulation demonstrates
12   why EPA needs to enhance reporting to inform the asbestos risk evaluation. Am. Compl. ¶ 39.
13   In explaining its reasons for denying the petition, EPA cited the problem formulation, among
14   other documents, to explain how it identified the conditions of use for the asbestos risk
15   evaluation. See Petition Response 3398. Both the Problem Formulation and the Scope
16   Document, setting forth EPA’s extensive research and outreach for identifying conditions of
17   use,4 were subject to public notice and comment. Thus, the risk evaluation docket provides an
18   extensive source, specific to asbestos, that EPA considered and from which EPA could certify a
19   record and upon which review in this matter should be based.
20
21
     3
22           See Petition Response at 3403 (listing all of the documents specifically referenced in the
     petition response).
23   4
             EPA reviewed published literature and online databases, including the most recent data
24   available from the CDR rule, Safety Data Sheets, the United States Geological Survey’s Mineral
     Commodities Summary and Minerals Yearbook, the U.S. International Trade Commission’s
25   Dataweb, and government and commercial trade databases. Scope Document; Petition Response
26   3398. EPA also reviewed the websites of potential manufacturers, importers, distributors,
     retailers, or other users of asbestos. Scope Document; Petition Response at 3398. Additionally,
27   EPA convened meetings with companies, industry groups, chemical users, and other
     stakeholders to aid in identifying conditions of use and verifying conditions of use identified by
28
     EPA. Scope Document; Petition Response at 3398.
     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                      5
          Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 7 of 13



 1          Additionally, regulations to amend and update the CDR rule were issued in 1986, 2003,
 2   2005, and 2011 concerning the range of chemicals and plant sites reporting, the type of data
 3   reported, the production volume reporting threshold, and other adjustments. Thus, each of these
 4   rulemaking dockets could provide a source from which EPA could certify a record upon which
 5   review in this matter should be based.
 6          Because EPA has already addressed the general subject matter of Plaintiffs’ petition and
 7   there is an adequate administrative record available, judicial review of the denial under TSCA
 8   section 21(b)(4)(B) would not serve Congress’ purpose for providing separate procedures. See
 9   Envtl. Def. Fund, 909 F.2d at 1503.
10                  2.      Contemporaneous risk evaluations could produce inconsistent risk
11                          determinations.

12          Further, treating Plaintiffs’ underlying petition as seeking the issuance of a new rule
13   rather than an amendment to the CDR rule, could interfere with EPA’s ongoing risk evaluation
14   of asbestos and TSCA’s design for judicial review of such determinations. That is, to be
15   successful on a claim under subsection (B), Plaintiffs must demonstrate “by a preponderance of
16   the evidence” that asbestos presents an “unreasonable risk of injury.” 15 U.S.C. §
17   2620(b)(4)(B)(ii). TSCA section 6(b) sets forth a scheme that prescribes the legal requirements
18   for determining whether a substance poses an “unreasonable risk” under the conditions of use, as
19   determined by the Administrator. Congress intended that the phrase unreasonable risk “be read
20   in the context of the changes to section 6, including the functions and purposes delineated in
21   subsections (a), (b), and (c).” H.R. Rep. No. 114-176, at 28 (2015). So, in determining whether
22   asbestos creates an “unreasonable risk” as prescribed in section 21(b)(4)(B)(ii), the Court must
23   apply the risk evaluation principles set forth in section 6(b). United States v. Smith, 683 F.2d
24   1236, 1240 (9th Cir. 1982) (“It is proper, and indeed essential, to interpret the words of a statute
25   in the light of the purposes Congress was seeking to serve.”); see also In re Cybernetic Servs.,
26   Inc., 252 F.3d 1039, 1055 (9th Cir. 2001) (interpreting a statutory provision “in the light of the
27   purposes that Congress was seeking to serve”).
28

     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                       6
          Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 8 of 13



 1          EPA’s own risk evaluation of asbestos under section 6(b) is ongoing. Thus, concurrent
 2   review under section 21 would place the Court in the unusual position of making a risk
 3   determination, under the standards for evaluating risk set forth in section 6, simultaneous with
 4   EPA’s risk evaluation under the same standard. Such simultaneous review is inappropriate for
 5   three reasons. First, contemporaneous risk evaluations could produce inconsistent risk
 6   determinations between EPA and the Court. Second, such inconsistent risk determinations could
 7   lead to a jurisdictional clash between district-court authority over the section 21 claim, and
 8   Courts of Appeals authority over potential challenges to EPA’s ultimate risk determination or, if
 9   necessary, risk management rule.
10          For example, a determination by EPA that asbestos is not likely to present an
11   unreasonable risk is considered final agency action, 15 U.S.C. § 2605(i)(1), over which the
12   circuit courts of appeal have exclusive jurisdiction using the APA’s arbitrary and capricious
13   standard of review, 15 U.S.C. § 2618(a)(1)(A). In contrast, a district court would determine
14   unreasonable risk under the de novo standard. Congress could not have intended a situation in
15   which EPA and this Court would be making simultaneous risk determinations pursuant to
16   section 6. See 162 Cong. Rec. S3521, S3522 (June 7, 2016) (explaining its intent in the context
17   of temporary pre-emption to “ensure a uniform and consistent federal approach to risk evaluation
18   and risk management”).
19          Third, Plaintiffs’ allegations in the Complaint, that “EPA itself lacks the basic
20   information required for a complete and informed risk evaluation,” Am. Compl. ¶ 37, are
21   premature. And, in any event, such allegations are to be considered in a court of appeals upon
22   EPA taking final agency action under section 6(i).5
23          In sum, review of EPA’s denial of the underlying petition under subsection (B) would not
24   serve Congress’ purpose for providing separate procedures and standards depending on the
25
26   5
             A determination by EPA that asbestos does present an unreasonable risk under the
27   conditions of use is considered final agency action upon the date of promulgation of the risk
     management rule. 15 U.S.C. § 2605(i)(2). The courts of appeal have exclusive jurisdiction for
28
     judicial review of final risk management rules. 15 U.S.C. § 2618(a)(1)(B).
     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                      7
           Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 9 of 13



 1   nature of the petition, while also interfering with the statutory scheme governing risk
 2   determinations and judicial review of challenges to those determinations. Thus, this matter can
 3   be appropriately considered only under section 21(b)(4)(A).
 4
     II.    A Finding That the Petition Sought An Amendment Carries No Significance to the
 5          Pending Partial Motion to Dismiss Because Both Subsections (A) and (B) Provide an
            Adequate Alternative Remedy to APA Review.
 6
 7          The APA provides for district court review of “final agency action for which there is no
 8   other adequate remedy in a court.” 5 U.S.C. § 704. Where Congress has provided “special and
 9   adequate review procedures,” the APA does not supply additional remedies. Bowen v.
10   Massachusetts, 487 U.S. 879, 903 (1988); see Reply 1–3, ECF No. 28. Although TSCA section
11   21 frames separate review procedures for distinct claims, both provisions provide “special and
12   adequate procedures,” thereby precluding jurisdiction over Plaintiffs’ APA claim. Bowen, 487
13   U.S. at 903; see, e.g., Walker v. U.S. E.P.A., 802 F. Supp. 1568, 1573 (S.D. Tex. 1992) (finding
14   jurisdiction under TSCA section 21(b)(4) to review EPA’s denial of petitions requesting either
15   the issuance of a new rule or the amendment or repeal of an existing rule).
16          The legislative history demonstrates that subsection (A) was intended to ensure that EPA
17   would take final judicially reviewable action on petitions to amend or repeal an existing rule, and
18   that challenges to the denial of those petitions should be subject to the more general standard of
19   review of final agency action established by the APA. Legislative History 711–12. Congress’
20   intent is served by the well-established rule of applying the standards in section 706 of the APA
21   where the authorizing statute does not itself provide the standard. Ellis v. Housenger, 252 F.
22   Supp. 3d 800, 808 (N.D. Cal. 2017) (citing Oregon Nat. Res. Council v. Allen, 476 F.3d 1031,
23   1036 (9th Cir. 2007)); see also Walker, 802 F. Supp. at 1574 (explaining that because “TSCA §
24   21 provides no description of the type of review available to denials of petitions to amend or
25   repeal existing rules,” the available review is prescribed by section 706 of the APA). Applying
26
27
28

     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                      8
         Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 10 of 13



 1   the APA’s general standard of review,6 the Court shall “hold unlawful and set aside agency
 2   action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or
 3   otherwise not in accordance with law.” See 5 U.S.C. § 706(2)(A) (emphasis added). If Congress
 4   also intended that EPA be required to initiate a rulemaking proceeding upon a showing that the
 5   agency action was arbitrary and capricious, it would have said so. Compare 15 U.S.C. §
 6   2620(b)(4)(A) with (B)(ii); see also Sebelius, 569 U.S. at 378 (“Congress acts intentionally and
 7   purposely in the disparate inclusion or exclusion” of particular language.). Thus, if Plaintiffs can
 8   meet their burden under TSCA section 21(b)(4)(A), the appropriate remedy is for the Court to
 9   remand the matter back to the agency for reconsideration consistent with the Court’s opinion. In
10   these ways, subsection (A) provides for the exact same remedy, scope, and standard of review as
11   the APA.7
12          In contrast, subsection (B) provides for judicial review of an EPA petition denial in a de
13   novo proceeding. 15 U.S.C. § 2620(b)(4)(B). The Committee noted that, in a subsection (B)
14   proceeding, “[i]f a citizen can show by a preponderance of the evidence that the action requested
15   in a citizen’s petition conforms to the applicable requirements, then EPA should be required to
16   initiate the action.” Legislative History 168 (emphasis added). Congress clearly specified the
17   applicable standard of review and remedy in subsection (B)(ii), authorizing the Court to “order
18   the Administrator to initiate the action requested” if the Court finds by a preponderance of the
19   evidence that asbestos presents an unreasonable risk of injury to health, under the conditions of
20
21
     6
22          The applicable standards of review and remedy are provided for in 5 U.S.C. § 706(2)
     because Plaintiffs seek review of EPA’s petition denial—the reviewable final agency action
23   under subsection 21(b)(4)(A).
24   7
            Plaintiffs concede that subsection (A) is silent on the standard of review, scope, and
     remedy. (ECF No. 38, at 4). They suggest, however, that the Court adopt the remedy of
25   compelling EPA to initiate the desired rulemaking, perhaps after a “modified APA proceeding.”
26   Thus, even Plaintiffs seemingly concede that they are not entitled to a de novo proceeding.
     Further, Plaintiffs assert that only review “equivalent in scope and operation” to the APA would
27   be an adequate remedy precluding an APA claim. Opp’n 14–18, ECF No. 26. Even if Plaintiffs
     were correct, subsection (A) provides relief equivalent in scope and operation as that of the APA.
28

     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                       9
         Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 11 of 13



 1   use.8 15 U.S.C. § 2620(b)(4)(B)(ii). Thus, subsection (B) provides special and adequate review
 2   procedures, while also providing a distinct remedy for citizens that can satisfy their burden under
 3   that subsection.
 4           In any event, the purpose and structure of subsections (A) and (B) satisfy the Supreme
 5   Court’s analysis and application of the “adequate alternative remedy” test provided for in section
 6   704 of the APA. The Supreme Court explained that section 704 of the APA “makes it clear that
 7   Congress did not intend” the general grant of jurisdiction provided for in the APA to “provide
 8   additional judicial remedies” where Congress “established special statutory procedures relating
 9   to specific [agency actions].” Bowen, 487 U.S. at 903. In Bowen, the Court held that the
10   suggested alternative remedy in a different forum was not adequate because jurisdiction in the
11   alternate forum was “doubtful” and “limited” in its ability to provide the relief necessary to
12   remedy the harm. See Bowen, 487 U.S. at 901–05. Here, TSCA section 21(b)(4) provides a
13   forum for adjudication in the district court, a limited class of potential plaintiffs, a statute of
14   limitations, and authorization for at least as much relief as that available under the APA. 15
15   U.S.C. § 2620(b)(4). The differences in review and remedy provided for in subsections (A) and
16   (B) are of no consequence to EPA’s partial motion to dismiss because both subsections provide
17   an adequate alternative remedy to the more general remedy provided for by the APA, barring an
18   additional cause of action under the APA.
19                                              CONCLUSION
20           For the above reasons, and those stated in EPA’s opening and reply briefs, the Court
21   should grant EPA’s partial motion to dismiss Plaintiffs’ second claim for relief.
22
23
24
25   8
              Section 21(a) permits citizens to petition EPA to initiate a rulemaking. 15 U.S.C. §
26   2620(a). This language was included in the statute as the Committee substituted to the Senate
     Bill, which permitted citizens to petition EPA to issue a rule. Legislative History 710–11.
27   Under the compromise language, the Committee notes that: “[T]he court can only require EPA to
     initiate an action. The court would not be allowed in this situation to determine the content of a
28
     rule or the outcome of such a proceeding.” Legislative History 168 (emphasis added).
     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                        10
         Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 12 of 13



 1   Respectfully submitted this 27th day of September, 2019.
 2                                              /s/ Debra J. Carfora
                                                DEBRA J. CARFORA
 3                                              JOHN THOMAS H. DO
 4                                              BRANDON N. ADKINS
                                                U.S. Department of Justice
 5                                              Environment & Natural Resources Division
                                                Environmental Defense Section
 6                                              P.O. Box 7611
 7                                              Washington, DC 20044

 8                                              Attorneys for Defendants
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)

                                                   11
         Case 3:19-cv-00871-EMC Document 42 Filed 09/27/19 Page 13 of 13



 1                                  CERTIFICATE OF SERVICE
 2          I, Brandon N. Adkins, hereby certify that a true and correct copy of the foregoing Court-
 3   Ordered Supplemental Briefing (ECF No. 40) was served by Notice of Electronic Filing this 27th
 4   day of September, 2019, upon all ECF-registered counsel of record using the Court’s CM/ECF
 5   system.
 6
 7                                               /s/ Brandon N. Adkins
                                                 Brandon N. Adkins
 8                                               United States Department of Justice
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     CASE NO. 19-CV-00871-EMC
     COURT-ORDERED SUPPLEMENTAL BRIEFING (ECF NO. 40)
